COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH

NO. 2-08-373-CV



IN RE MARK ANTHONY SHILLING	RELATOR



------------

ORIGINAL PROCEEDING

------------

MEMORANDUM OPINION
(footnote: 1) ON REHEARING

------------

Upon consideration of relator’s motion for rehearing and “motion for leave to file motion for explanation of motion to abate venue with probable cause in relators (sic) writ of mandamus,” we deny the motions; however, we withdraw our opinion of September 29, 2008, and substitute the following in its place.

 The court has considered relator’s petition for writ of mandamus and is of the opinion that relief should be denied.
(footnote: 2)  Accordingly, relator’s petition for writ of mandamus is denied.

PER CURIAM





PANEL:  MCCOY, LIVINGSTON, and DAUPHINOT, JJ. 



DELIVERED:  December 12, 2008  

FOOTNOTES
1:See
 
Tex. R. App. P. 47.4.


2: Jurisdiction to grant post-conviction habeas corpus relief from a final felony conviction rests exclusively with the Court of Criminal Appeals
. 
 See 
Board of Pardons & Paroles ex rel. Keene v. Court of Appeals for Eighth Dist.
, 910 S.W.2d 481, 483 (Tex. Crim. App. 1995).